        Case 6:20-cv-00066-DLC Document 108 Filed 09/24/20 Page 1 of 7



RAPHAEL GRAYBILL
 Chief Legal Counsel
RYLEE SOMMERS-FLANAGAN
 Deputy Legal Counsel
Office of the Governor
 P.O. Box 200801
 Helena, MT 59620-0801
(406) 444-3179

CHRISTOPHER D. ABBOTT
Assistant Attorney General
Agency Legal Services Bureau
P.O. Box 201440
Helena, MT 59620-1440
(406) 444-5779

Attorneys for Governor Steve Bullock

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 DONALD J. TRUMP FOR PRESIDENT,
 INC., REPUBLICAN NATIONAL
 COMMITTEE, NATIONAL
 REPUBLICAN SENATORIAL
 COMMITTEE; MONTANA                                Case No. 6:20-cv-00066-H-DLC
 REPUBLICAN STATE CENTRAL
 COMMITTEE,                                        (Consolidated with
                                                   Case No. 6:20-cv-00067-H-DLC)
                                     Plaintiffs,
 and

 GREG HERTZ, in his official capacity as           GOVERNOR BULLOCK’S
 Speaker of the Montana House of                   BRIEF IN SUPPORT OF
 Representatives; SCOTT SALES, in his              MOTION TO STRIKE
 official capacity as President of the Montana
 Senate, on behalf of the Majorities of the
 Montana House of Representative and
 Montana Senate,
      Case 6:20-cv-00066-DLC Document 108 Filed 09/24/20 Page 2 of 7




                      Intervenor-Plaintiffs,
vs.

STEVE BULLOCK, in his official capacity
as Governor of Montana; COREY
STAPLETON, in his official capacity as
Secretary of State of Montana

                              Defendants,
and

DSCC; DCCC; and MONTANA
DEMOCRATIC PARTY,

                   Intervenor-Defendants.
JOE LAMM, Ravalli County Republican
Central Committee, JEFF WAGNER,
SYLVIA WATNER, FIONA NAVE,
BRENT NAVE,

                                  Plaintiffs,
v.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana; COREY
STAPLETON, in his official capacity as
Secretary of State of Montana,

                              Defendants.
        Case 6:20-cv-00066-DLC Document 108 Filed 09/24/20 Page 3 of 7



      Two days after trial, Plaintiff-Intervenors Representative Greg Hertz and

Senator Scott Sales attempt to introduce new evidence to shore up their claim to

standing in this case. This new evidence, a declaration from Hertz (Dkt. 106-1), only

confirms what the Court already knows to be true—that the Republican caucuses of

the Montana Legislature support Hertz and Sales’s intervention in this lawsuit.

      Trial is the time for evidence, and parties may not present evidence post-trial

simply because they neglected to do so earlier. The information contained in the

Declaration is not newly available. And yet, Hertz and Sales failed to produce that

evidence before or during the hearing, and now do so without seeking the Court’s

leave. Fed. R. Civ. P. 6(b). Courts routinely reject efforts to file untimely declarations.

See, e.g., Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 895 (1990) (finding appellate

court wrongly relied on post-hearing standing affidavits that the district court excluded

as untimely); Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 835 (9th Cir.

2011) (excluding declarations untimely and “not genuinely rebuttal or otherwise

admissible”); Hambleton Bros. Lumber Co. v. Balkin Enters., Inc., 397 F.3d 1217,

1226 (9th Cir. 2005) (no abuse of discretion where district court struck declaration as

untimely); Diamond Power Int’l v. Clyde Bergemann, Inc., 370 F. Supp. 2d 1339,

1345 (N.D. Ga. 2005) (striking declaration attached to post-hearing brief as untimely).

      The Hertz Declaration presents an irrelevant distraction from the proper

standing analysis. See Fed. R. Evid. 401, 403. Except for limited powers lawfully


                                            1
           Case 6:20-cv-00066-DLC Document 108 Filed 09/24/20 Page 4 of 7



delegated to the Legislative Council during the interim, see tit. 5, ch. 11, pt. 1, MCA

the Legislature may only exercise its powers in session, upon bicameral majority vote

in accordance with its rules. See State ex rel. Judge v. Leg. Fin. Comm. & Its Members,

168 Mont. 477, 543 P.2d 1317, 1321 (Mont. 1975) (holding that power properly

residing “in either the entire legislative body while in session or, if properly delegated,

in an executive agency,” could not be delegated to an interim committee because it

did “not constitute the action of the entire legislature”); Mont. Leg. Joint R. 40-60,

Dkt. 104-1 at 14–15 (specifying requirements for joint resolutions); Mont. Leg. Joint

R. 10-150, Dkt. 104-1 at 5 (joint resolutions may only be passed upon recorded public

vote). Neither Hertz and Sales, nor the majority caucuses they lead, constitute the

Legislature—as implicitly conceded by their choice to appear in this case as individual

legislative leaders and caucuses, not the Montana Legislature. Caucuses lack standing

to assert claims under the Elections or Electors Clauses.1

       The Hertz Declaration is untimely and irrelevant, and for those reasons is

prejudicial to Defendants. The Court should strike it.




       1
         The Hertz Declaration does not alter Coleman’s inapplicability, either. There,
a majority of legislators objected to the nullification of a vote they took while in session.
See Ariz. State Legislature v. Ariz. Ind. Redistricting Comm’n, 576 U.S. 787, 803
(2015) (Coleman “stood for the proposition that legislators whose votes would have
been sufficient to defeat (or enact) a specific legislative Act have standing to sue if that
legislative action goes into effect (or does not go in to effect), on the ground that their
votes have been completely nullified.”).
                                              2
      Case 6:20-cv-00066-DLC Document 108 Filed 09/24/20 Page 5 of 7




                                  Respectfully submitted,
                                  /s/ Raphael Graybill
                                  RAPHAEL GRAYBILL
                                  Chief Legal Counsel
                                  RYLEE SOMMERS-FLANAGAN
                                  Deputy Legal Counsel
                                  Office of the Governor
                                  PO Box 200801
                                  Helena, MT 59620-0801
                                  Phone: (406) 444-3179

                                  CHRISTOPHER D. ABBOTT
                                  Assistant Attorney General
                                  Agency Legal Services Bureau
                                  P.O. Box 201440
                                  Helena, MT 59620-1440
                                  Phone: (406) 444-5779

September 24, 2020                Attorneys for Governor Steve Bullock




                                    3
        Case 6:20-cv-00066-DLC Document 108 Filed 09/24/20 Page 6 of 7



                        CERTIFICATE OF COMPLIANCE

      In accordance with Local Rule 7.1 of the Rules of Procedure of the United

States District Court for the District of Montana, I certify the following concerning

the Motion:

      1. the document is double spaced except for footnotes and quoted and

      indented material;

      2. the document is proportionally spaced, using Baskerville, 14 point font; and

      3. the document contains 594 words, excluding the caption, certificates, and

tables, as calculated by Microsoft Word.

      DATED:        September 24, 2020

                                        /s/ Raphael Graybill
                                        Raphael Graybill




                                           4
        Case 6:20-cv-00066-DLC Document 108 Filed 09/24/20 Page 7 of 7



                            CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2020, I electronically filed this brief in

support of the plaintiffs’ motion for summary judgment through this Court’s CM/ECF

system. I understand that notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system.

                                          /s/ Raphael Graybill
                                          Raphael Graybill




                                            5
